DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2021 was filed after the mailing date of the Final Rejection on September 17, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission, filed December 17, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 10, and 19 are independent claims and have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (PG Pub. No. 2008/0005287 A1)  and further in view of Schechter (PG Pub. No. 2017/0132281 A1) and Goldberg (PG Pub. No. 2005/0004911 A1).
Regarding Claim 1, Harvey discloses a data processing system comprising:
a flow server (see Harvey, paragraph [0007], where the systems and methods described herein can be utilized on … servers) comprising:
at least one processor (see Harvey, paragraph [0007], where the systems and methods described herein can be utilized on … distributed computing processors); and
a memory (see Harvey, paragraph [0007], where the systems and methods described herein can be utilized on … servers), the memory containing a flow-processing application which directs at least one processor to:
obtain a list of desired processing modules selected from a plurality of processing modules (see Harvey, paragraph [0105], where the architecture and framework 103 enables developers to rapidly develop sensor-enabling applications by providing a modular, flexible architecture where various system components, and methods interact to produce customized, reconfigurable applications);
generate a flow structure where the flow data structure is a single data structure used to create a dataset specific tool (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … automatically building custom data structures based off existing data structures … building custom data structures using the designer interface, including the ability to append custom data fields … performing event-driven data merging of different specified data structures … performing the merging of different data structures by using common primary keys), comprising:
transmit the flow data structure to a data processor storing the plurality of processing modules (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … providing run-time components that allow for the definition of incoming data); and
process the received data using the processing modules associated with the given step (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … providing run-time components that allow for the definition of incoming data).
Harvey does not disclose:
a plurality of steps, where each desired processing module in the list of desired processing modules is associated with at least one step in the plurality of steps;
a plurality of links, where each link connects a unique pair of steps;
transmit the flow data structure to a front-end device, the front-end device configured to display a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time;
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step;
transmit the obtained data to the data processor;
receive processed data from the data processor; and
display the processed data using a UI for a different step;
the data processor configured to receive data from the front-end device;
transmit the output of the processing modules associated with the given step as the processed data to the front-end device.
Schechter discloses: 
a plurality of steps, where each desired processing module in the list of desired processing modules is associated with at least one step in the plurality of steps (see Schechter, paragraph [0028], where dataflow graph 208 operates on the database tables 202, 204 by accepting them as input, and provides the execution results of the database query 200 as output); and
a plurality of links, where each link connects a unique pair of steps (see Schechter, paragraph [0003], where the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow associated with the query plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Schechter for the benefit of generating a dataflow graph to represent computations of a database management system graphically (see Schechter, Abstract, paragraph [0022]).
Harvey in view of Schechter does not disclose:
transmit the flow data structure to a front-end device, the front-end device configured to display a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time;
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step;
transmit the obtained data to the data processor;
receive processed data from the data processor; and
display the processed data using a UI for a different step;
the data processor configured to receive data from the front-end device;
transmit the output of the processing modules associated with the given step as the processed data to the front-end device.
The combination of Harvey, Schechter, and Goldberg discloses:
transmit the flow data structure to a front-end device, the front-end device configured to display a user interface (UI) of the dataset specific tool  for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time (see Goldberg, Fig. 2, where graphical condition builder 200 is labelled ‘Visual Query Editor’);
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step (see Goldberg, paragraph [0068], where each filter object can be selected and edited);
transmit the obtained data to the data processor (see Goldberg, paragraph [0029], where graphical condition builder 200 also has filter icons 206a-g, which are joined to one another by dataflow lines 220a-g; each filter icon 206 represents a condition that affects which data is satisfied by the query; the data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon 206);
receive processed data from the data processor (see Goldberg, paragraph [0029], where graphical condition builder 200 also has filter icons 206a-g, which are joined to one another by dataflow lines 220a-g; each filter icon 206 represents a condition that affects which data is satisfied by the query; the data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon 206); and
display the processed data using a UI for a different step (see Goldberg, paragraph [0054], where order dependence is often the result of the filter operation being performed on the previous result; in other words, the input to the filter is the results set obtained from the previously applied filter); and
the data processor configured to receive data from the front-end device (see Goldberg, paragraph [0068], where each filter object can be selected and edited); 
transmit the output of the processing modules associated with the given step as the processed data to the front-end device (see Goldberg, paragraph [0029], where graphical condition builder 200 also has filter icons 206a-g, which are joined to one another by dataflow lines 220a-g; each filter icon 206 represents a condition that affects which data is satisfied by the query; the data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey and Schechter with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 2, Schechter in view of Goldberg discloses the data processing system of Claim 1, wherein:
Schechter does not disclose each respective step in the plurality of steps comprises a label and a unique ID.  Goldberg discloses each respective step in the plurality of steps comprises a label and a unique ID (see Goldberg, Fig. 7, where Object Attributes box includes ID ‘C10’ and Name ‘Year_1997’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schechter with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 3, Harvey in view of Schechter and Goldberg discloses the data processing system of Claim 2, wherein:
Harvey does not disclose at least one of the label and the unique ID identifies processing modules associated with the respective step.  Goldberg discloses at least one of the label and the unique ID identifies processing modules associated with the respective step (see Goldberg, Fig. 7, where Object Attributes box includes ID ‘C10’ and Name ‘Year_1997’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 4, Harvey in view of Schechter and Goldberg discloses the data processing system of Claim 2, wherein:
Harvey does not disclose each link comprises a unique ID of a preceding step and a unique ID of a next step.  Goldberg discloses each link comprises a unique ID of a preceding step and a unique ID of a next step (see Goldberg, paragraph [0029], where graphical condition builder 200 also has filter icons 206a-g, which are joined to one another by dataflow lines 220a-g; each filter icon 206 represents a condition that affects which data is satisfied by the query; the data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 8, Harvey in view of Schechter and Goldberg discloses the data processing system of Claim 1, wherein the input data is a first dataset and a second dataset; and the at least one processing module associated with the given step merges the first dataset and the second dataset (see Harvey, paragraph [0163], where the data structure grouping and merging system 205 allows developers to invoke a bulk merge method that will merge the included existing field subcomponents 504 based off a primary key).
Regarding Claim 9, Harvey in view of Schechter and Goldberg discloses the data processing system of Claim 1, wherein:
Harvey does not disclose the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph.  Goldberg discloses the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph (see Goldberg, Fig. 2, where Visual Query Editor 200 presents a query flow as a directed acyclic graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 10, Harvey discloses a method for data processing, comprising:
obtain a list of desired processing modules selected from a plurality of processing modules (see Harvey, paragraph [0105], where the architecture and framework 103 enables developers to rapidly develop sensor-enabling applications by providing a modular, flexible architecture where various system components, and methods interact to produce customized, reconfigurable applications);
generate a flow structure where the flow data structure is a single data structure used to create a dataset specific tool (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … automatically building custom data structures based off existing data structures … building custom data structures using the designer interface, including the ability to append custom data fields … performing event-driven data merging of different specified data structures … performing the merging of different data structures by using common primary keys), comprising:
transmit the flow data structure to a data processor storing the plurality of processing modules (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … providing run-time components that allow for the definition of incoming data); and
process the received data using the processing modules associated with the given step (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … providing run-time components that allow for the definition of incoming data).
Harvey does not disclose:
a plurality of steps, where each desired processing module in the list of desired processing modules is associated with at least one step in the plurality of steps;
a plurality of links, where each link connects a unique pair of steps;
transmit the flow data structure to a front-end device, the front-end device configured to display a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time;
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step;
transmit the obtained data to the data processor;
receive processed data from the data processor; and
display the processed data using a UI for a different step;
the data processor configured to receive data from the front-end device;
transmit the output of the processing modules associated with the given step as the processed data to the front-end device; and
display the processed data using a UI for a different step using the front-end device.
Schechter discloses: 
a plurality of steps, where each desired processing module in the list of desired processing modules is associated with at least one step in the plurality of steps (see Schechter, paragraph [0028], where dataflow graph 208 operates on the database tables 202, 204 by accepting them as input, and provides the execution results of the database query 200 as output); and
a plurality of links, where each link connects a unique pair of steps (see Schechter, paragraph [0003], where the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow associated with the query plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Schechter for the benefit of generating a dataflow graph to represent computations of a database management system graphically (see Schechter, Abstract, paragraph [0022]).
Harvey in view of Schechter does not disclose:
transmit the flow data structure to a front-end device, the front-end device configured to display a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time;
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step;
transmit the obtained data to the data processor;
receive processed data from the data processor; and
display the processed data using a UI for a different step;
the data processor configured to receive data from the front-end device;
transmit the output of the processing modules associated with the given step as the processed data to the front-end device; and
display the processed data using a UI for a different step using the front-end device.
The combination of Harvey, Schechter, and Goldberg discloses:
transmit the flow data structure to a front-end device, the front-end device configured to display a user interface (UI) of the dataset specific tool  for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time (see Goldberg, Fig. 2, where graphical condition builder 200 is labelled ‘Visual Query Editor’);
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step (see Goldberg, paragraph [0068], where each filter object can be selected and edited);
transmit the obtained data to the data processor (see Goldberg, paragraph [0029], where graphical condition builder 200 also has filter icons 206a-g, which are joined to one another by dataflow lines 220a-g; each filter icon 206 represents a condition that affects which data is satisfied by the query; the data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon 206);
receive processed data from the data processor (see Goldberg, paragraph [0029], where graphical condition builder 200 also has filter icons 206a-g, which are joined to one another by dataflow lines 220a-g; each filter icon 206 represents a condition that affects which data is satisfied by the query; the data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon 206); and
display the processed data using a UI for a different step (see Goldberg, paragraph [0054], where order dependence is often the result of the filter operation being performed on the previous result; in other words, the input to the filter is the results set obtained from the previously applied filter); and
the data processor configured to receive data from the front-end device (see Goldberg, paragraph [0068], where each filter object can be selected and edited); 
transmit the output of the processing modules associated with the given step as the processed data to the front-end device (see Goldberg, paragraph [0029], where graphical condition builder 200 also has filter icons 206a-g, which are joined to one another by dataflow lines 220a-g; each filter icon 206 represents a condition that affects which data is satisfied by the query; the data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon 206); and
display the processed data using a UI for a different step using the front-end device (see Goldberg, paragraph [0054], where order dependence is often the result of the filter operation being performed on the previous result; in other words, the input to the filter is the results set obtained from the previously applied filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey and Schechter with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 11, Harvey in view of Schechter and Goldberg discloses the method of data processing of Claim 10, wherein:
Harvey does not disclose each respective step in the plurality of steps comprises a label and a unique ID.  Goldberg discloses each respective step in the plurality of steps comprises a (see Goldberg, Fig. 7, where Object Attributes box includes ID ‘C10’ and Name ‘Year_1997’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 12, Harvey in view of Schechter and Goldberg discloses the method of data processing of Claim 11, wherein:
Harvey does not disclose at least one of the label and the unique ID identifies processing modules associated with the respective step.  Goldberg discloses at least one of the label and the unique ID identifies processing modules associated with the respective step (see Goldberg, Fig. 7, where Object Attributes box includes ID ‘C10’ and Name ‘Year_1997’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 13, Harvey in view of Schechter and Goldberg discloses the method of data processing of Claim 11, wherein:
Harvey does not disclose each link comprises a unique ID of a preceding step and a unique ID of a next step.  Goldberg discloses each link comprises a unique ID of a preceding step and a unique ID of a next step (see Goldberg, paragraph [0029], where graphical condition builder 200 also has filter icons 206a-g, which are joined to one another by dataflow lines 220a-g; each filter icon 206 represents a condition that affects which data is satisfied by the query; the data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a (see Goldberg, Abstract).
Regarding Claim 17, Harvey in view of Schechter and Goldberg discloses the method of data processing of Claim 10, wherein the input data is a first dataset and a second dataset; and the at least one processing module associated with the given step merges the first dataset and the second dataset (see Harvey, paragraph [0163], where the data structure grouping and merging system 205 allows developers to invoke a bulk merge method that will merge the included existing field subcomponents 504 based off a primary key).
Regarding Claim 18, Harvey in view of Schechter and Goldberg discloses the method of processing data of Claim 10, wherein:
Harvey does not disclose the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph.  Goldberg discloses the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph (see Goldberg, Fig. 2, where Visual Query Editor 200 presents a query flow as a directed acyclic graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 19, Harvey discloses a flow server for coordinating data processing across multiple computing devices, comprising:
a processor (see Harvey, paragraph [0007], where the systems and methods described herein can be utilized on … servers); and
a memory (see Harvey, paragraph [0007], where the systems and methods described herein can be utilized on … servers), containing a flow generation application, where the flow generation application directs the processor to:
obtain a list of desired processing modules selected from a plurality of processing modules (see Harvey, paragraph [0105], where the architecture and framework 103 enables developers to rapidly develop sensor-enabling applications by providing a modular, flexible architecture where various system components, and methods interact to produce customized, reconfigurable applications); 
generate a flow structure, where the flow data structure is a single data structure used to create a dataset specific tool (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … automatically building custom data structures based off existing data structures … building custom data structures using the designer interface, including the ability to append custom data fields … performing event-driven data merging of different specified data structures … performing the merging of different data structures by using common primary keys)
transmit the flow data structure to a data processing device (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … providing run-time components that allow for the definition of incoming data).
Harvey does not disclose:
the data flow structure comprises a plurality of steps generated where each step in the plurality of steps is associated with one or more processing modules in the plurality of processing modules;
the data flow structure comprises a plurality of links, where each link connects a unique pair of steps in the plurality of steps;
transmitting the flow data structure to a front-end device, where the front-end device uses the flow structure to generate a given user interface (UI) element of the dataset specific tool for each given step in the plurality of steps; and
where the data processing device applies a processing module associated with the given step to data acquired via the given UI element.
Schechter discloses:
the data flow structure comprises a plurality of steps generated where each step in the plurality of steps is associated with one or more processing modules in the plurality of processing modules (see Schechter, paragraph [0028], where dataflow graph 208 operates on the database tables 202, 204 by accepting them as input, and provides the execution results of the database query 200 as output); and
the data flow structure comprises a plurality of links, where each link connects a unique pair of steps in the plurality of steps (see Schechter, paragraph [0003], where the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow associated with the query plan).
Harvey in view of Schechter does not disclose:
transmit the flow structure to a front-end device, where the front-end device uses the flow structure to generate a given user interface (UI) element of the dataset specific tool for each given step in the plurality of steps; and
 where the data processing device applies a processing module associated with the given step to data acquired via the given UI element.
The combination of Harvey, Schechter, and Goldberg discloses:
transmit the flow structure to a front-end device, where the front-end device uses the flow structure to generate a given user interface (UI) element of the dataset specific tool for each given step in the plurality of steps (see Goldberg, paragraph [0105], where computer system 900 may be coupled via bus 902 to a display 912, such as a cathode ray tube (CRT), for displaying information to a computer user); and
where the data processing device applies a processing module (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … providing run-time components that allow for the definition of incoming data) associated with the given step to data acquired via the given UI element (see Goldberg, paragraph [0068], where each filter object can be selected and edited) and transmit the flow data structure to a front-end device (see Goldberg, paragraph [0029], where graphical condition builder 200 also has filter icons 206a-g, which are joined to one another by dataflow lines 220a-g; each filter icon 206 represents a condition that affects which data is satisfied by the query; the data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey and Schechter with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 20, Harvey in view of Schechter and Goldberg discloses the flow server of Claim 1, wherein:
Harvey does not disclose the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph.  Goldberg discloses the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph (see Goldberg, Fig. 2, where Visual Query Editor 200 presents a query flow as a directed acyclic graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a (see Goldberg, Abstract).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Schechter and Goldberg as applied to Claims 1-4, 8-13, and 17-20 above, and further in view of O’Kane (PG Pub. No. 2017/0024446 A1).
Regarding Claim 5, Harvey in view of Schechter and Goldberg discloses the data processing system of Claim 1, wherein:
Harvey does not disclose a processing module in the plurality of processing modules cleans a dataset.  O’Kane discloses a processing module in the plurality of processing modules cleans a dataset (see O’Kane, paragraph [0034], where cleansing and fuzzy matching may be applied to the rows of data for the data sources 1 and 2 to match the rows that are for the same entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with O’Kane for the benefit of matching data across disparate data sources through cleansing (see O’Kane, paragraph [0015]).
Regarding Claim 14, Harvey in view of Schechter and Goldberg discloses the method of data processing of Claim 10, wherein:
Harvey does not disclose a processing module in the plurality of processing modules cleans a dataset.  O’Kane discloses a processing module in the plurality of processing modules cleans a dataset (see O’Kane, paragraph [0034], where cleansing and fuzzy matching may be applied to the rows of data for the data sources 1 and 2 to match the rows that are for the same entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with O’Kane for the benefit of matching data across disparate data sources through cleansing (see O’Kane, paragraph [0015]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Schechter and Goldberg as applied to Claims 1-4, 8-13, and 17-20 above, and further in view of Colle (PG Pub. No. 2014/0258930 A1).
Regarding Claim 6, Harvey in view of Schechter and Goldberg discloses the data processing system of Claim 1, wherein:
Harvey does not disclose a processing module in the plurality of processing modules validates a dataset.  Colle discloses a processing module in the plurality of processing modules validates a dataset (see Colle, paragraph [0014], where data validation may refer to the process of ensuring that a computing system operates on correct or useful data; data validation may use validation rules or check routines that check for correctness of an input into the computer system; the validation rules may be automated and applied using validation logic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Colle for the benefit of dynamically validating selectable data (see Colle, Abstract).
Regarding Claim 15, Harvey in view of Schechter and Goldberg discloses the method of data processing of Claim 10, wherein:
Harvey does not disclose a processing module in the plurality of processing modules validates a dataset.  Colle discloses a processing module in the plurality of processing modules validates a dataset (see Colle, paragraph [0014], where data validation may refer to the process of ensuring that a computing system operates on correct or useful data; data validation may use validation rules or check routines that check for correctness of an input into the computer system; the validation rules may be automated and applied using validation logic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Colle for the benefit of dynamically validating (see Colle, Abstract).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Schechter and Goldberg as applied to Claims 1-4, 8-13, and 17-20 above, and further in view of Horvitz (PG Pub. No. 2012/0005148 A1).
Regarding Claim 7, Harvey in view of Schechter and Goldberg discloses the data processing system of Claim 1, wherein:
Harvey does not disclose a processing module in the plurality of processing modules generates predictions from a dataset using a machine learning model.  Horvitz discloses disclose a processing module in the plurality of processing modules generates predictions from a dataset using a machine learning model (see Horvitz, paragraph [0027], where a result prediction module 314 can be configured to perform a cost-benefit analysis on results returned by the expert knowledge source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Horvitz for the benefit of integrating expert sources of knowledge into a general search service (see Horvitz, Abstract).
Regarding Claim 16, Harvey in view of Schechter and Goldberg discloses the method of processing data of Claim 10, wherein:
Harvey does not disclose a processing module in the plurality of processing modules generates predictions from a dataset using a machine learning model.  Horvitz discloses disclose a processing module in the plurality of processing modules generates predictions from a dataset using a machine learning model (see Horvitz, paragraph [0027], where a result prediction module 314 can be configured to perform a cost-benefit analysis on results returned by the expert knowledge source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Horvitz for the benefit of integrating expert sources (see Horvitz, Abstract).
Response to Arguments
Applicant’s Arguments, filed December 17, 2021, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Jacopi (US Patent No. 5,701,456 A), which explicitly discloses a graphical representation of a database query as a directed acyclic graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        

























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161